DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
 	The terminal disclaimer filed on 11/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10398172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Alarcon et al.  (US 2011/0265806) and Rinker et al. (US 9,814,265).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 14, an air permeable capillary wick membrane comprising at least one electrical heater, wherein the air permeable capillary wick membrane is disposed on an end face of tubular liquid retention element, such that an airflow pathway is provided from the at least one air inlet through a portion of the air permeable capillary wick membrane to the at least one air outlet. 


Examiner’s Comment
 	The closest prior art was Alarcon et al. The prior art show that “a container” (100B) for an aerosol-generating substrate, comprising: “a casing” (100B) having “at least one air inlet and at least one air outlet” (100B has an inlet and outlet); “a tubular liquid retention element containing the aerosol-generating substrate” (140A and 140B and para.0046); “an air permeable capillary wick membrane” (141 and para.0048, i.e., micromesh screen), wherein “the air permeable capillary wick membrane is disposed on an end face of the tubular liquid retention element” (141 is on an end face of 140A and 140B), such that “an airflow pathway is provided from the at least one air inlet through a portion of the air permeable capillary wick membrane to the at least one air outlet” (fig.1, shows the airflow pathway or air flow direction is provided from the at least one air inlet through a portion of the air permeable capillary wick membrane 141 to the at least one air outlet 126); and “a tubular element” (122 pointed at the tubular element) disposed “within the tubular liquid retention element” (140A and 140B), and “extending from the at least one air inlet towards the air permeable capillary wick membrane” (122 is extending from the at least one air inlet towards the air permeable capillary wick membrane 141), wherein “a longitudinal length of the tubular element is equal to a longitudinal length of the tubular liquid retention element” (at least a portion of the longitudinal length of the 
 	Alarcon et al. is silent regarding air permeable capillary wick membrane comprising at least one electrical heater. Alarcon et al. shows the a vaporizing chamber 124 having a heater 146 and membrane 141. The purpose of having the dispensing control device and heater to be separated by a gap is to efficiently vaporize the smoking liquid (para.0049) and to control or regulate flow of smoking liquid to vaporizing chamber (para.0047 and para.0049). Although, Rinker et al. teaches “the membrane comprising electrical heater” (thermal resistor 1 and membrane 32 attached together in one single unit).  However, there is no reason to modify Alarcon et al.’s membrane with Rinker et al.’s membrane with heater because Alarcon et al.’s invention is to have heater and membrane separated from each other to efficiently vaporize the smoking liquid (para.0049) and to control or regulate flow of smoking liquid to heater of vaporizing chamber (para.0047 and para.0049). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761